 .  ....,,I I Case 1:19-cv-07136-LLS Document 279 Filed 08/04/21
~. 1:".:
          L
                                                                        Page 1 of 1
                                                             r---· ..... -
                                                                 'J
                                                                  ; . SOC ~U.\Y
                                                                                     /




                                                                      DOCUMENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                         EL ECTRONICALLY FILED
                                                                      DOC #:
                                                                      ·)~ n ·
AMERICAN BROADCASTING COMPANIES ,                                            F_Jl_F_D_:==f=/=y=/=     2=/=.,....      ,_,
INC ., DISNEY ENTERPRISES , INC .,
TWEN TI ETH CENTURY FOX FILM                                                      : . . . : : ·=====----- .: : -.: -:.:.-=::'.
                                                                            =-- .__                                       _ _..,

CORPORATION , CBS BROADCASTING INC .,
CBS STUDIOS INC ., FOX TELEVISION                            19 Civ . 7136 (LLS)
STATIONS , LLC , FOX BROADCASTING
COMPANY , LLC , NBCUNIVERSAL MEDIA ,                                     ORDER
LLC , UNI VERSAL TELEVISION LLC , AND
OPEN 4 BUSINESS PRODUCTIONS , LLC ,

Plaintiffs and Counterclaim
Defendants ,

                    - against -


DAVID R . GOODFRIEND and SPORTS FANS
COALITION NY , INC .,

Defendants and Counterclaim
Plaintiffs .

       After reviewing the items that AT&T ' s counsel has requested

to be redacted , and it sufficiently appearing that , although the

items are not entitled to a high level of secrecy , AT&T (a non -

party) may justifiably have concerns about the consequences of

their public exposure and they are of very little (if any)

public intere st , they may be redacted for present purposes .

       If they are offered in e v idence at trial , it is doubtful

that such protection would be continued .

So Ordered .

Dated :       New York , New York
              August 4 , 2021

                                                         Lcn,,,y L. S·t.,.k..,
                                                        LOUIS L. STANTON
                                                            U. S . D. J .

                                            - 1-
